UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4792


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES LEE WORKMAN,

                     Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia, at
Elkins. Thomas S. Kleeh, District Judge. (2:03-cr-00003-TSK-MJA-1)


Submitted: April 30, 2020                                          Decided: June 2, 2020


Before KEENAN, HARRIS, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kristen M. Leddy, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Martinsburg, West Virginia, for Appellant. Stephen Donald
Warner, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Elkins, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Lee Workman appeals the district court’s order revoking his supervised

release and imposing a 24-month revocation sentence with no additional supervision to

follow. Workman’s appellate counsel filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that there are no meritorious grounds for appeal. While this appeal

was pending, Workman was released from federal custody.

       “When a case or controversy ceases to exist—either due to a change in the facts or

the law—the litigation is moot, and the court’s subject matter jurisdiction ceases to exist

also.” Porter v. Clarke, 852 F.3d 358, 363 (4th Cir. 2017) (internal quotation marks

omitted). “Because mootness is jurisdictional, we can and must consider it even if neither

party has raised it.” United States v. Ketter, 908 F.3d 61, 65 (4th Cir. 2018). Workman

has already served his sentence, faces no further term of supervised release, and suggests

no other collateral consequences sufficient to meet the case or controversy requirement;

thus, there is no longer a live controversy. Workman’s challenge to the revocation of his

supervised release and revocation sentence is therefore moot. See United States v. Hardy,

545 F.3d 280, 284 (4th Cir. 2008).

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.


                                                                               DISMISSED




                                             2